Citation Nr: 1620552	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney (Woods & Woods, LLC)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction was thereafter transferred to the RO in St. Paul, Minnesota.

The Board remanded the claim in March 2015 for additional development.  The matter has been returned to the Board for consideration.

During the pendency of this appeal, the Veteran revoked representation by a Veterans Service Organization in favor of the private attorney indicated above.  See VA Form 21-22 (November 9, 2012).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD.

Service treatment records show no complaints or findings of mental disorder.  The Veteran denied in January 2000 a history of frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble.  Evaluation of the psychiatric system was normal.
VA treatment records reflect that a PTSD screen was negative in July 2009.  A September 2011 VA mental health consult reflects that the Veteran was evaluated and referred to the substance abuse treatment program for alcohol abuse rule out dependence, depression NOS (not otherwise specified), anxiety NOS, and rule out non-combat PTSD.  It was noted that the Veteran worked as a civilian contractor in a combat zone.  A PTSD screen was negative in December 2011.  However, a December 2011 evaluation shows that the Veteran sought treatment for substance abuse and "to be tested for PTSD."  The assessment included a diagnosis of PTSD and the examiner stated that "the Veteran meets the diagnostic criteria for PTSD."  No specific stressor(s) was identified.

In support of his claim, the Veteran submitted a VA mental disorders questionnaire dated in June 2013, completed by a licensed psychologist (HHG), which shows a mood disorder due to a medical condition with major depressive features.  The psychologist linked the Veteran's pain from service-connected disorders with his mood disorder and supplemented her opinion with a medical treatise showing a linkage between pain and depression.

Pursuant to Board remand, a VA examination and opinion were obtained.  Report of VA examination dated in July 2015 reflects that "The Veteran does not currently meet DSM-5 criteria for PTSD."  The examiner stated that the Veteran had an unspecified depressive disorder and alcohol use disorder, but there was "insufficient evidence linking either disorder to military service" based on the absence of complaints or findings in service and the absence of any identified stressor underlying the post-service diagnosis for PTSD.  See C&P Exam (August 6, 2015).

Report of VA examination dated in July 2015 further reflects that the Veteran reported various stressor events to include that "in 2001, a fellow soldier was strangled to death in the barracks" and that friends were killed in auto accidents in 1996 while he was stationed in Colorado.

After careful review of the evidence, the Board finds that the 2015 VA medical opinion is inadequate.  VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim,... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2015).

Here, the VA medical opinion does not identify the specific criteria that the Veteran fails to meet for a diagnosis of PTSD.  Also, the VA medical opinion does not address the favorable medical evidence showing that the Veteran's depressive disorder is linked to pain from his service-connected physical disorders.  It is noted that service connection may be granted for disability which is proximately due to or the result of service-connected disability and additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Therefore, the VA medical opinion is inadequate and remand is required.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  All updated relevant treatment records should be obtained and associated with the claims file and the AOJ should undertake action to corroborate the PTSD stressors reported by the Veteran at his July 2015 VA examination.

2.  The AOJ should provide the Veteran an updated 38 U.S.C.A. § 5103 notice letter on the information or evidence need to establish a claim based on secondary service-connection.

3.  The July 2015 VA medical opinion should be returned the examiner for an addendum.  The VA electronic claims file should be made available to, reviewed by the examiner, and noted in the addendum.  The examiner should address the following:

(a)  Whether the Veteran as likely as not (50 percent or greater probability) has PTSD due to an in-service stressor event(s).  If the Veteran does not meet the DSM-V criterion for a diagnosis of PTSD, then the examiner must specifically identify the criteria that the Veteran fails to meet.

(b) Whether any other mental disorder shown during this appeal (to include depressive disorder) is as likely as not (50 percent or greater probability):

(i) Proximately due to service (event, injury, or disease); or

(ii) Proximately due to service-connected disability (wrists, left ankle, low back, and lower extremities); or 

(iii) Aggravated by service-connected disability.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must consider and address the favorable medical evidence indicating that the Veteran's depressive disorder is linked to his pain from service-connected orthopedic/neurological disorders.

The Veteran's medical history should be accepted as truthful unless otherwise shown by the record.  The medical opinion (addendum) must include a complete rationale for all opinions and conclusions reached.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing the above and any other development as may be indicated by the newly developed record, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the final outcome of this case.  The Veteran need take no action until so informed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


